Citation Nr: 1039788	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-33 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 
INTRODUCTION

The Veteran had active military service from March 1966 to 
December 1969.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied entitlement to service connection for 
depression and PTSD.

In August 2010, the Veteran testified during a Travel Board 
hearing in front of the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this appeal.

The Veteran contends he has depression since service and PTSD due 
to an unverified in-service airplane incident involving an 
emergency landing. 

Service treatment records include an August 1969 report wherein 
the Veteran complained of being stuck in the same room for 12- 
shift because the staff was short-handed.  The examining 
physician noted no hallucinations or delusions, and no 
interpersonal conflicts.  He concluded that the Veteran was 
having an acute situational adjustment reaction secondary to 
confinement due to the needs of his job.  Several weeks later in 
September 1969, the Veteran was seen for the same complaints.  He 
was described as very tense and air-evacuation for a psychiatric 
evaluation was recommended.  In October, 1969, the Veteran 
underwent psychiatric evaluation.  At that time, the Veteran 
complained of being "cooped up" in the command post, and that 
he was somewhat tense and nervous and related his difficulties to 
the confinement and monotony of his work, the fact that his 
mother was in a hospital paralyzed as a result of spinal surgery 
and that he had recently suffered a breakup with his girlfriend.  
The Veteran reported that he was reassigned for the previous two 
weeks and claimed substantial remission of his tension and 
depression since release from his duties in the Command Post.  
The examiner diagnosed situational reaction, manifested by mild 
tension, depression, and feelings of boredom and monotony in 
confinement.  The examiner noted it was treated by environmental 
manipulation and improved.  

In a March 1995 private treatment record, the Veteran complained 
of marked problems with sleep.  The physician diagnosed probable 
depression.  

The Veteran underwent a VA psychological evaluation in March 
2007.  During that time the Veteran reported that his symptoms of 
PTSD became prominent following a serious airplane incident while 
in the military.  He also indicated that his depression began in 
the early 1990s, and that he felt that the onset of his 
depression was precipitated by a post-service injury and having 
to give up his job.  On the PTSD scale, the examiner also noted 
two additional stressors including repeated threats on his life 
by his brother which occurred post-service and the stress that 
the Veteran felt upon finding out three friends were killed in 
Vietnam.  Although noting that testing found mild PTSD 
symptomatology, the examiner diagnosed major depression, 
recurrent, in partial remission and adjustment disorder with 
anxiety. 

In a February 2010 VA progress note, the examiner noted that the 
Veteran had chronic depression with high anxiety and that he 
endorses PTSD symptoms and likely meets the criteria for PTSD 
with relatively "weak" criterion A stressor.  

Letters from the Department of the Navy Naval History and 
Heritage Command dated in February and April 2010, fail to verify 
the Veteran's claimed airplane incident.  Likewise, the Air Force 
Safety Center also noted no information on the incident in a July 
2006 e-mail.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Service treatment records contained in the claims 
file contain treatment for and complaints of depression, as well 
as a diagnosis of situational reaction.  Evidence in the claims 
file also shows the Veteran is currently receiving treatment for 
PTSD and depression.  Therefore, after all available records are 
obtained and associated with the claims file, the Veteran should 
be afforded a VA psychiatric examination to determine the nature 
of any acquired psychiatric disorder and whether the disorder was 
incurred in or aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002 & Supp. 
2009) are fully complied with and satisfied.  

2.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
him for his claimed psychiatric disorder 
since service.  After the Veteran has signed 
the appropriate releases, those records not 
already found within the claims file should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

3.  After completion of the above, the 
Veteran should be scheduled for a VA 
examination, by a psychiatrist or 
psychologist, for an opinion as to whether 
there is at least a 50 percent probability or 
greater (at least as likely as not) that any 
psychiatric disorder was incurred in or 
aggravated by active service.  All pertinent 
evidence of record should be addressed.

Prior to the examination, the claims file 
must be made available to the examiner for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report.  Opinions should be 
provided based on the results of examination, 
a review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should 
be set forth in the examination report.  The 
examiner should address the any psychiatric 
diagnoses presented in the claims file, and 
clarify the Veteran's current psychiatric 
diagnosis/diagnoses.  If the examiner 
diagnoses the Veteran with PTSD, the examiner 
should comment as to whether the PTSD is the 
result of any verified stressor.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, the 
service connection claims should be reviewed.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


